T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BCV6C 1T1 www.levon.com February 16, 2010 TSX-V Trading symbol: LV Berlin & Frankfurt:LO9 LEVON DISCOVERS 60 METRES GRADING 0. TRENCH ACROSS NEW DIATREME COMPLEX AT CORDERO PROJECT, MEXICO Levon Resources Ltd. (“Levon”) (TSXV Symbol LVN.V) and Valley High Ventures Ltd. (“Valley High” TSX-V Symbol VHV.V) are pleased to announce the discovery of gold in an exploration trench through a central area of the newly recognized Dos Mil Diez diatreme complex 1.7 kilometers southwest of Pozo de Plata diatreme found in 2009.The best gold sample interval in the Dos Mil Diez Trench 2010-1 is 60 meters grading 0.952 grams per tonne gold, which is within a120 metres interval of lower level gold values(0.160 to 0.265 grams per tonne gold). The gold values correlate with anomalous arsenic (28 ppm to 587 parts per million (ppm) As).The gold (and arsenic) are enveloped with geochemically anomalous silver, zinc and lead values through a 265 metre mineralized zone cut by the trench. Table 1:Mineralized zone inTrench 2010-1, Dos Mil Diez diatreme. From(m) To (m) Length (m) Ag (g/T) Au (g/T) Zn (ppm) Pb (ppm) 150 415 265 3.6 892 443 Incl. 175 235 60 4.9 0.953 972 603 The trench exposes a central gold-rich zone on a hematite stained hill comprised of silicified and argillic altered rhyolite breccia dykes gradational into clay altered and recessive weathering, mixed sedimentary and ryholite clast diatreme breccia. Gold values are mostly within the central rhyolite and are also present in the enclosing diatreme breccia.Silver, zinc and lead values are mostly in diatreme breccia surrounding the rhyolite breccia dykes.This metal zoning pattern is consistent with metal zoning being recognized further northeast in the Cordero Porphyry Belt and is being used to help delineate drill targets.A second core drill rig has begun drill testing this discovery and the associated bulk tonnage Ag, Au, Zn, Pb potential beneath the trench within the Dos Mil Diez Diatreme.HD Drilling, Mazatlan, Mexico is the drilling contractor. Trench 2010-1 cuts a central part of the Dos Mil Diez diatreme complex 1.7 km southwest of the Pozo de Plata diatreme complex found in 2009 (previously reported hole
